CONSOLIDATED STATEMENTS OF FINANCIAL POSITION [UNAUDITED] April 30 October 31 (millions of U.S. dollars) 2010 2009 ASSETS Current assets Cash and cash equivalents $ 134 $ 298 Accounts receivable 57 45 Notes receivable (Notes 7(b) and 7(c)) 17 16 Inventories (Note 4) 31 28 Income taxes recoverable 3 2 Current portion of deferred tax assets 12 16 Other current assets (Note 5) 15 13 Assets of discontinued operations (Note 3) 15 941 Total current assets 284 1,359 Property, plant and equipment, net 125 131 Deferred tax assets 61 39 Long-term investments (Note 6) 7 6 Other long-term assets (Note 7) 131 91 Total assets $ 608 $ 1,626 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ 21 $ 26 Accrued liabilities (Note 8) 101 82 Current portion of deferred revenue 10 5 Current portion of long-term debt (Note 9) 4 30 Liabilities of discontinued operations (Note 3) 43 209 Total current liabilities 179 352 Long-term debt (Note 9) 41 237 Deferred revenue 12 14 Other long-term liabilities 27 29 Total liabilities 259 632 Shareholders’ equity Common shares at par - Authorized shares: unlimited; Issued and outstanding shares: April 30, 2010 - 67,235,253; October 31, 2009 - 120,137,229 (Note 11) 274 489 Additional paid-in capital 82 79 Accumulated (Deficit) retained earnings (193) 166 Accumulated other comprehensive income (Note 18) 186 260 Total shareholders’ equity 349 994 Total liabilities and shareholders’ equity $ 608 $ 1,626 Commitments and contingencies (Note The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of U.S. dollars, except per share amounts) 2010 2009 2010 2009 Revenues $ 56 $ 65 $ 102 $ 131 Costs and expenses Direct cost of revenues 32 32 60 65 Selling, general and administration 29 20 50 40 Depreciation and amortization 8 6 15 11 Restructuring charges (Note 13) 18 - 51 - Change in fair value of embedded derivatives (1) (3) (3) 2 Other expenses, net (Note 14) 22 2 24 4 Total costs and expenses 108 57 197 122 Operating (loss) income from continuing operations (52) 8 (95) 9 Interest expense (1) (1) (2) (2) Interest income 2 2 3 5 (Loss) income from continuing operations before income taxes (51) 9 (94) 12 Income tax expense (recovery) (Note 15) - current 19 7 (7) 19 - deferred (18) 8 8 (4) 1 15 1 15 Loss from continuing operations (52) (6) (95) (3) Loss from discontinued operations, net of income taxes (Note 3) (38) (11) (138) (12) Net loss $ (90) $ (17) $ (233) $ (15) Basic and diluted loss per share (Note 10) - from continuing operations $ (0.51) $ (0.06) $ (0.85) $ (0.03) - from discontinued operations (0.37) (0.09) (1.24) (0.10) Basic and diluted loss per share $ (0.88) $ (0.15) $ (2.09) $ (0.13) The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of U.S. dollars) 2010 2009 2010 2009 Net loss $ (90) $ (17) $ (233) $ (15) Foreign currency translation gain 53 19 94 8 Reclassification of realized foreign currency translation gain on divestitures (42) - (42) - Unrealized gain on net investment hedge, net of tax of $nil (2009 - $(1)) and $nil (2009 - $nil), respectively - 2 2 2 Reclassification of realized gain on net investment hedge, net of tax of $nil (2009 - $nil) and $17 (2009 - $nil), respectively (107) - (130) - Reclassification of realized loss on derivatives designated as cash flow hedges, net of tax of $nil (2009 - $(1)) and $nil (2009 - $(2)), respectively - 3 - 5 Unrealized loss on available-for-sale assets, net of tax of $nil (2009 - $nil) and $nil (2009 - $nil), respectively - 1 - - Pension liability adjustment, net of tax of $(1) (2009 - $nil) and $(1) (2009 - $nil), respectively 2 - 2 - Other comprehensive (loss) income (94) 25 (74) 15 Comprehensive (loss) income $ (184) $ 8 $ (307) $ - The accompanying notes form an integral part of these consolidated financial statements. CONSOLIDATED STATEMENTS OF CASH FLOWS [UNAUDITED] Three months ended April 30 Six months ended April 30 (millions of U.S. dollars) 2010 2009 2010 2009 Operating activities Net loss $ (90) $ (17) $ (233) $ (15) Loss from discontinued operations, net of income taxes (38) (11) (138) (12) Loss from continuing operations (52) (6) (95) (3) Adjustments to reconcile net loss to cash provided by (used in) operating activities relating to continuing operations (Note 16) Items not affecting current cash flows 7 19 49 18 Changes in operating assets and liabilities (36) 45 (18) 56 Cash (used in) provided by operating activities of continuing operations (81) 58 (64) 71 Cash (used in) provided by operating activities of discontinued operations (14) 39 (44) 64 Cash (used in) provided by operating activities (95) 97 (108) 135 Investing activities Purchases of property, plant and equipment (2) (2) (4) (3) (Increase) decrease in restricted cash (Note 7) (4) - (23) 8 Cash (used in) provided by investing activities of continuing operations (6) (2) (27) 5 Cash provided by (used in) investing activities of discontinued operations 6 (5) 634 (8) Cash (used in) provided by investing activities - (7) 607 (3) Financing activities Repayment of long-term debt (199) - (221) (6) Repurchase and cancellation of Common shares (Note 11) (450) - (450) - Cash used in financing activities of continuing operations (649) - (671) (6) Cash used in financing activities of discontinued operations - (1) (1) (1) Cash used in financing activities (649) (1) (672) (7) Effect of foreign exchange rate changes on cash and cash equivalents 7 5 9 1 Net (decrease) increase in cash and cash equivalents during the period (737) 94 (164) 126 Cash and cash equivalents, beginning of period 871 149 298 117 Cash and cash equivalents, end of period $ 134 $ 243 $ 134 $ 243 The accompanying notes form an integral part of these consolidated financial statements. Notes to Consolidated Financial Statements [All amounts in millions of U.S. dollars, except where noted] [Unaudited] 1. Basis of presentation These unaudited consolidated financial statements of MDS Inc. (MDS or the Company) have been prepared in accordance with United States (U.S.) generally accepted accounting principles (GAAP) and follow the same accounting policies and methods of application disclosed in the Company’s audited annual consolidated financial statements for the year ended October 31, 2009, except as disclosed in Note 2.
